DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is Final office action in reply to the communication received on 2/24/2021.  Claims 1-21 are pending and addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1-14, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Claims 1 and 8 recite, “a survey participant server remote from the user device on the network”.  There is nothing the specification that states that the survey participant server is remote from the user device on the network.  The specification does not describe in detail how the claimed elements are inferred. A description that merely renders the invention obvious does not satisfy the requirement. See MPEP § 2161.01- § 2163.07(b). 
Claims 2-7 and 9-14 depend directly or indirectly from one of the independent claims 1, or 8 and are also rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement based on such claim dependency.


     Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims create a database element, receiving advertisement exposure notifications, and update the database element, which is directed to an abstract idea.

    PNG
    media_image1.png
    677
    700
    media_image1.png
    Greyscale
Step 2A, Prong 1:  These limitations are drafted in a method, a non-transitory computer-readable medium, and a system, and under their broadest reasonable interpretations, recites a mental process.  This is outline in the Patent Board Decision dated 2/13/2020 on pages 17-19, reproduced below.  

 





    PNG
    media_image2.png
    749
    645
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    797
    645
    media_image3.png
    Greyscale











The Applicant amended the independent claims to include “thereby insuring a record of the on-line advertisement exposure is persisted with regard to the user device”.  
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. Per the PTAB Decision of 2/13/2020, on pages 22-23, the Application is not integrated into a practical application, reproduced below:



    PNG
    media_image4.png
    781
    792
    media_image4.png
    Greyscale










    PNG
    media_image5.png
    629
    829
    media_image5.png
    Greyscale









    PNG
    media_image6.png
    797
    719
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    797
    719
    media_image7.png
    Greyscale


 Therefore, under Step 2A, Prong 2, the Patent Board concluded that the invention is not integrated into a practical application.  The Applicant has amended independent claims to recite, “for storing, on an individual user device basis, on-line advertisement exposure information arising from on-line advertisement campaigns on a network including a user device having a unique identification (UID)”. This element is considered insignificant extra solution activity of just storing information.  
The Applicant also amended the claim as “and a survey participant server remote from the user device on the network”.  This limitation is just generic computer element because a server is usually remote from a user device since a server and user device cannot be integrated into each other.
The Applicant also amended the database element limitation as “a database element corresponding to the UID of the user device, the database element containing information indicating previous execution, on the user device, of identified on-line advertisements”.  Per the Patent Board decision table under “L1” this is just creating a database element that contains information which is i.e., an ‘observation, evaluation, judgement, opinion’ which, aside from the computer-related aspects, could be performed as a mental process. See Revised Guidance 52.” See table on page 17 of the Patent Board Decision.
Step 2B: With regards to Step 2B, the Patent Board concluded, on pages 25-29, that the additional elements were not significantly more.  The Patent Board specifically states, on page 28, “Thus, because the Specification describes the additional elements in general terms, without describing the particulars, we conclude the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Appellant's Specification, as quoted above.21” On pages 29-30, the Patent Board states, “With Step 2B analysis, we conclude, similar to Alice, the recitation of a "method for administering on-line advertisement campaigns on a network including a user device having a unique identification (UID), a survey participant server and an advertisement server" is simply not enough to transform the patent-ineligible abstract idea here into a patent-eligible invention under Step 2B. See Alice, 573 U.S. at 221 ("[C]laims, which merely require generic computer implementation, fail to transform [an] abstract idea into a patent-eligible invention.").22 We conclude the claims fail the Step 2B analysis because claim 1, in essence, merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.”
Dependent claims 3-7, 10-15, and 17-23, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1, 8, and 15 without significantly more, as detailed above.  
Dependent claims 2-8, 9-14, and 16-21 are not significantly more than the abstract idea.
Claim 2, 9, and 16 recite designating an on-line survey for presentation based upon the information store in the database element.  This is also directed to a mental process of observation and evaluation.  The computing elements have already been addressed above and they are not significantly more as stated above.
Claims 3, 10, and 17 further limit the IUD and therefore are part of the abstract idea above.  The additional element of “stored and access in a browser cache of the user 
Claims 4, 11, and 18 further limit the IUD and therefore are part of the abstract idea above.  The additional element of “stored and access in a local storage of the user device”.  This limitation is just insignificant extra solution activity of storing and accessing information using a generic computing element.
Claims 5, 12, and 19 further limit the IUD and therefore are part of the abstract idea above. The additional element of the advertisement server has already been addressed above.
Claims 6, 7, 13, 14, 20, and 21 further limit the IUD and therefore are part of the abstract idea above.
Therefore, the dependent claims are not significantly more than the abstract idea.  The claims are not eligible.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young (P. G. Pub. No. 2011/0314114), in view of Ertugrul (P. G. Pub. No. 2009/0077163), in further view of Bason (P. G. Pub. No. 2008/0109300).

Regarding claim 1, 8, and 15, Young teaches
a method for storing, on an individual user device basis, on-line advertisement exposure information arising from on-line advertisement campaigns on a network ([0026] "The present disclosed subject matter includes an improvement over prior art attempts at mapping cookies. In the present disclosed subject matter, cookies are "recycled" and each user is mapped back to an original cookie. One way is to map known persistent ID's, for example an encrypted email address, from a user to the corresponding cookie when an event (e.g., click, conversion, or impression) occurs. The cookie acts as a unique identifier that is tied back to the user's behavior and any known persistent ID of the user, such as the user's email address. This process allows for an accurate representation of user behavior across multiple channels, regardless of what channel the cookie originated from, and assists in behavioral targeting of  advertisements." See also [0024].)
including a user device having a unique identification (UID) and a survey participant server remote from the user device on the network, the method comprising ([0037] "The method comprises, assigning, by at least one first server (for example, at a first time), a primary cookie to a browser associated with a computer of a first user, the at least one first server and the computer linked to the communications network." [0057] "Within a database 32 on the home server(HS) 30 (or associated therewith) is a table 34, for example, a "Cookie Table," of users, an exemplary Cookie Table shown in FIG. 2C, who are presented with advertisements from Promoters, associated with the system 20 of the home server 30. Each user, such as user 41a, is uniquely identified in the Cookie Table 34 with a number or sequence of characters 
a non-transitory computer-readable medium including computer-executable instructions for storing, on an individual user device basis, on-line advertisement exposure information arising from on-line advertisement campaigns on a network ([0033], [0024], [0026], [0037], [0057])
including a user device having a unique identification (UID), and a survey participant server remote from the user device on the network, the computer-executable instructions facilitating performing a method comprising ([0037] "The method comprises, assigning, by at least one first server (for example, at a first time), a primary cookie to a browser associated with a computer of a first user, the at least one first server and the computer linked to the communications network." [0057] "Within a database 32 on the home server(HS) 30 (or associated therewith) is a table 34, for example, a "Cookie Table," of users, an exemplary Cookie Table shown in FIG. 2C, who are presented with advertisements from Promoters, associated with the system 20 of the home server 30. Each user, such as user 41a, is uniquely identified in the Cookie Table 34 with a number or sequence of characters referred to as a user_id. Advertisements are delivered to users, such as user 41a, through various advertising channels (channel_id), for example, via email, web pages, and/or virtual currency offer walls."  See also Fig. 2A and 2B, [0023], [0050], [0051], and [0058].):
a survey participant server computer system comprising one or more programmed processors and configured by computer-executable instructions stored on a computer-readable medium to carry out a method for storing, on an individual user device basis, on-line advertisement exposure information arising from on-line advertisement campaigns on a network ([0032], [0024], [0026]) including a user device having a unique identification (UID) and the survey participant server, the method carried out by the survey participant server computer system including ([0037] "The method comprises, assigning, by at least one first server (for example, at a first time), a primary cookie to a browser associated with a computer of a first user, the at least one first server and the computer linked to the communications network." [0057] "Within a database 32 on the home server(HS) 30 (or associated therewith) is a table 34, for example, a "Cookie Table," of users, an exemplary Cookie Table shown in FIG. 2C, who are presented with advertisements from Promoters, associated with the system 20 of the home server 30. Each user, such as user 41a, is uniquely identified in the Cookie Table 34 with a number or sequence of characters referred to as a user_id. Advertisements are delivered to users, such as user 41a, through various advertising channels (channel_id), for example, via email, web pages, and/or virtual currency offer walls."  See also Fig. 2A and 2B, [0023], [0050], [0051], and [0058].):
creating, on the survey participant server, a database element corresponding to the UID of the user device ([0030] "Specifically, for a given user there is a database table maintained on a server which holds all cookies seen across each channel. The system has a way to define a "primary" cookie for a user. For example, the primary 
the database element containing information indicating previous execution, on the user device, of identified on-line advertisements (Fig. 2C, [0031] and [0037]);
receiving, by the survey participant server via a network communication, an on-line advertisement exposure notification from the user device, the on-line advertisement exposure notification including the UID ([0031], [0037]),
wherein the on-line advertisement is provided in an on-line advertisement block ([0059] "An advertisement, for example, the banner [advertisement block] 150 in the web page 152, for example, the web page 152 hosted by the publisher SPMAG (URL www.spmag.com), represented by the server 54 of FIGS. 2A and 2B, contains a link (under the banner 150, for example, in FIGS. 3A and 3B, the entire banner being an activatable location and activatable by a mouse click or other action of pointing device, which is represented by the arrow 153)."),
thereby ensuring a record of the on-line advertisement exposure is persisted with regard to the user device (Fig. 2C, [0023], [0024], [0031] and [0037]. The Examiner notes that “thereby…” is an intended result and given little patentable weight.).
Young stores an Advertising Channel ID along with the User Id on the Cookie Table.
Young does not specifically teach
the database element containing an on-line advertisement identifier of an online advertisement, 
and wherein the advertisement block further includes a tracking tag that, when executed by the user device, causes the user device to issue the on-line advertisement exposure notification to the survey participant server; and
and updating, by the survey participant server, the database element associated with the UID in accordance with advertisement exposure on the user device associated with the on-line advertisement identifier.
However, Ertugrul teaches
the database element containing an on-line advertisement identifier of an online advertisement ((Fig. 7, [0078] "The profile may also include session information comprising the channels that were selected by the channel server for the client or channel server cookies that are indicative of the selected channels, content stored in the content cache (e.g. advertisement cache) and/or advertisements previously delivered to the client, as well as client responses to the content. In some examples, each channel may be assigned a channel identifier, thereby enabling the corresponding identifier of each of the selected channels to be stored in the client's profile. Similarly, each item of advertisement or other content item may be assigned a unique identifier [advertisement identifier], thereby enabling the corresponding identifier for each of the advertisements that were selected for or delivered to the client to be stored at the profile. The client's response to an advertisement may also be stored at the profile with reference to the advertisement's identifier."),
and updating, by the survey participant server, the database element associated with the UID in accordance with advertisement exposure on the user device associated with the on-line advertisement identifier ([0037] "At 242 the channel server provides the selected channel to the anonymizer, where the anonymizer can update the session information stored in the profile based on the selected channel. For example, the anonymizer can update the session information at the profile for the advertisement provided to the client or to be provided to the client as indicated by the selected channel. The channel server [survey participant server] can also update the profile with a cookie that indicates the selected channel, for example, as referenced by a channel identifier. As yet another example, the channel server can cause the anonymizer to store content such as an advertisement in a cache of the profile for later deployment to the client." See also [0011].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Young with the advertising system of Ertugrul, by adding the database element containing an on-line advertisement identifier of an online advertisement and updating, by the survey participant server, the database element associated with the UID in accordance with advertisement exposure on the user device associated with the on-line advertisement identifier, as taught by Ertugrul, in order to enable the delivery of targeted advertising content to the client (Ertugrul, [0012]).
Young and Ertugrul do not explicitly teach
and wherein the advertisement block further includes a tracking tag that, when executed by the user device, causes the user device to issue the on-line advertisement exposure notification to the survey participant server.
However, Bason teaches
and wherein the advertisement block further includes a tracking tag that, when executed by the user device, causes the user device to issue the on-line advertisement exposure notification to the survey participant server ([0031] "In addition to identifying the advertisement(s) selected by the Ad Server 100, the XML code 140a (or other code) executing at the web server 160 (or at the client 170 if the XML code is executed in the client browser) also may generate and transmit impression data that includes information of the advertisement( s) that was served (if served by the web server 170) or displayed ( e.g., if displayed by a client 160). In addition, other data transmitted may include the date, time, information identifying the webpage in which the video or audio is embedded, information of the domain (e.g., the web site), information of the IP address (of the user and/or of the web server), user information (e.g., the location, address, sex, age, interests, hobbies, web pages previously viewed, domains visited, etc.) and other information such as information sufficient to determine whether a link associated with the advertisement was clicked through. The impression data is received by the impression server 130, which processes and writes the impression data to a log file 135.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of Young and Ertugrul with the advertising system of Bason, by adding and wherein the 

Regarding claims 3, 10, and 17, Young teaches
wherein the UID is stored in a browser cache of the user device, and wherein the UID stored in the browser cache of the user device is accessed by a browser and sent to the survey participant server within the on-line advertisement exposure notification ([0034] "The method includes instructing the user's web browser to store a first persistent ID (such as the user's email address, either encrypted or not) in the cookie. By repeating this method each time the user clicks on an electronic object from an advertising channel, the same cookie will be reused for the same user, thereby eliminating the need to map or correlate user identification information in one cookie with user identification information in another cookie.").

Regarding claims 4, 11, and 18, Young teaches
wherein the UID is stored in a local storage of the user device, wherein the local storage supports access to information via name-value pairs of data, and
wherein the UID stored in the local storage of the user device is accessed and sent to the survey participant server within the on-line advertisement exposure notification ([0008] "The term "cookie" refers to data stored in the form of one or more 

Regarding claims 5, 12, and 19, Young teaches all of the claimed features as discussed above.  Young does not explicitly teach
wherein the UID is provided by an on-line advertisement server to the survey participant server.
However, Ertugrul teaches
wherein the UID is provided by an on-line advertisement server to the survey participant server (Fig. 5 shows that the Profiler Server [advertisement server] provides the Client Profiles including the UDI to the Channel Server Group [survey participant server. See also [0025], [0026], [0032], and [0051].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Young with the advertising system of Ertugrul, by adding and wherein the advertisement block further includes a tracking tag that, when executed by the user device, causes the user device to issue the on-line advertisement exposure notification to the survey participant .

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Young (P. G. Pub. No. 2011/0314114), in view of Ertugrul (P. G. Pub. No. 2009/0077163), in further view of Bason (P. G. Pub. No. 2008/0109300), in further view of Aviv (P. G. Pub. No. 2005/0132267).

Regarding claims 2, 9, and 16, Young, Ertugrul, and Bason teach all of the claimed features as discussed above.  Young, Ertugrul, and Bason do not explicitly teach
further comprising: designating an on-line survey for presentation to the user device based upon the information stored in the database element, associated with the UID of the user device, corresponding to on-line advertisements previously executed on the user device.
However, Aviv teaches
further comprising: designating an on-line survey for presentation to the user device based upon the information stored in the database element, associated with the UID of the user device, corresponding to on-line advertisements previously executed on the user device ([0045] b. Carrying out a decision mechanism described below for determining whether to replace links on the web page containing the <IFRAME> with links to an invitation to take a survey corresponding to the downloaded advertisement. Depending on the outcome of the decision mechanism's algorithm and current values of relevant status variables, all, or a portion, of the links on 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of Young, Ertugrul, and Bason, by adding further comprising: designating an on-line survey for presentation to the user device based upon the information stored in the database element, associated with the UID of the user device, corresponding to on-line advertisements previously executed on the user device, as taught by Aviv, in order to collect data and to provide a fast and effective way to determine how well an Internet advertisement is being received (Aviv, [0007]).

Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Young (P. G. Pub. No. 2011/0314114), in view of Ertugrul (P. G. Pub. No. 2009/0077163), in further view of Bason (P. G. Pub. No. 2008/0109300), in further view of Banga (P. G. Pub. No. 2006/0271690).

Regarding claims 6, 13, and 20, Young teaches that the UID is assigned to the user.  Ertugrul teaches that the UID is assigned to the user by the Internet Service Provider (telecom company unique identifier) but not specifically to the user device.
So, Young, Ertugrul, and Bason do not explicitly teach
wherein the UID is a telecom company unique identifier assigned to the user device.
However Banga teaches
wherein the UID is a telecom company unique identifier assigned to the user device ([0029] "Unlike many examples within the prior art, the CR server 150 may not place cookies on the computer user's network access device 110 nor does the CR server 150 monitor the content providers 140 that the user visits. Rather, the CR server 150 can receive a device identifier from the user's service provider [telecom company] 120. Through the device identifier, the user's network access device 110 can be recognized and information associated with the network access device 110 analyzed.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of Young, Ertugrul, and Bason, by adding wherein the UID is a telecom company unique identifier assigned to the user device, as taught by Banga, so that through the device identifier the user’s network access device can be recognized and information associated with the network access device analyzed (Banga, [0029]).

Regarding claims 7, 14, and 21, Young, Ertugrul, and Bason teach all of the claimed features as discussed above.  Young, Ertugrul, and Bason do not explicitly teach
wherein the UID is a physical device-specific unique identifier assigned to the user device.
However Banga teaches
wherein the UID is a physical device-specific unique identifier assigned to the user device ([0054] "In some embodiments, the device identifier is unique and identifies the network access device 110. In an example, if the network access device 110 can receive an IP address, the device identifier may be the MAC address. In another example, the network access device 110 is a cellular telephone capable of accessing the communication network 130. The device identifier of a cellular telephone may be an IMSI identity." See also [0029].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of Young, Ertugrul, and Bason, by adding wherein the UID is a physical device-specific unique identifier assigned to the user device, as taught by Banga, so that through the device identifier the user’s network access device can be recognized and information associated with the network access device analyzed (Banga, [0029]).

Response to Arguments
Applicant's arguments filed on 2/24/2021 have been fully considered but they are not persuasive. 
With regards to the 112(a) rejection, on page 8, the Applicant states, “Applicant, without amendment, traverses the Office action's contention, at Section 6, that "a survey participant server remote from the user device on the network" is not supported by the written description. Applicant refers to the unequivocal depiction of the server and user device at distinct nodes of the network drawing depicted in FIG. 1 and the corresponding written description that unequivocally describes an Internet 
With regards to the 101 rejection, on page 8, the argues, “Applicant's previous/extensive revisions to the previously rejected claims (on Appeal), addressed/overcame the reasons for sustaining the rejection of Applicant's previously pending claims on appeal as invalid under Section 101/Alice. Unfortunately the current Office action does not recognize/acknowledge that the current claims are unequivocally directed to a network-based method/arrangement for improving the manner for storing on-line advertisement exposure data. Rather than address the current claims the Office action erroneously relies upon the Decision on Appeal's grounds for affirming a final rejection of a substantially different claimed invention.” The Examiner respectfully disagrees.  The Examiner did not only rely on the Decision on Appeal but also addressed all of the amendments filed on 7/14/2020 in the 101 rejection.  The Examiner disagrees that the amended claims of 7/14/2020 are of “a substantially different claimed invention”.  Therefore, the Examiner is not persuaded.
On page 8 the Applicant states, “Moreover, the current combination of claim elements describes how such storage of online advertisement execution on identified user computers is affected - as opposed to merely claiming a result. As 
On pages 8-9, the Applicant states, “Lastly, while the Office action (in view of a new search/prior art rejection) now asserts the claims do not define an invention over the teachings of the prior art, Applicant submits the claimed invention defines a new technical/network arrangement for storing on-line advertisement exposure of registered users in a network environment. Applicant previously amended each of the claims, pursuant to the guidance provided by the decisions on appeal, to specifically recite additional elements in accordance with the guidance provided by the Decision on Appellant's Request for Rehearing. Notably, additional elements are recited that unequivocally recite an invention that is directed to a particular technological solution to an unequivocally identified technological problem arising from on-line (networked) computer technologies. While, indeed, the claimed invention has been narrowed to address a particular problem faced by online advertisement technologies, the invention itself is not directed to solving a business problem or merely implementing a mental process on a computer system. Applicant's claimed invention recites a particular technological infrastructure/operation combination for facilitating persisting a particular type of information, arising from a particular activity, on a centralized database populated by records of online advertisement exposure. The Decisions on Appeal were based upon an unintended broad construction of Applicant's claimed invention that is precluded by Applicant's currently amended claims that are directed to a technical problem of persisting electronic data records that are generated when a particular user device executes a particular on-line advertisement. The known systems (i.e. the prior art cited in the now-reversed previous rejection of Applicant's claims) stored such records on individual devices and the advertisement exposure risked being wiped from the computer when cookies were deleted from the user device.  The claimed invention defines a technical solution wherein on-line advertisement blocks, when executed on the user device, cause a record to be sent to a networked server that maintains a persistent record of identified on-line advertisements by identified user devices (that was established to be non-obvious on appeal). Applicant's narrowing amendments are intended to unequivocally demonstrate that the claimed invention is indeed directed to a technical solution to a technical problem and not a "mental process" as previously concluded by the Decisions on appeal.”  The Examiner respectfully disagrees. It is unclear how “the claimed invention defines a new technical/network arrangement for storing on-line advertisement exposure of registered users in a network environment”.  It is also unclear how “additional elements are recited that unequivocally recite an invention that is directed to a particular technological solution to an unequivocally identified technological problem arising from on-line (networked) computer technologies”.  The invention is just storing data, creating a data element about advertisement exposures, receiving an on-line advertisement exposure notification, and then updating the database 
On pages 10-11, the Applicant argues that the claims are not directed to a mental process and states, “See Applicants' FIG. 1 (exemplary network), FIG. 2, tracking tag 22; and FIG. 3, steps 105, 110 and 115. The claimed invention, by providing an networked messaging infrastructure that facilitates storing (on a survey participant server remote from on-line users) identified on-line advertisement identifications in database elements corresponding to uniquely identified users, ensures that a particular user's online advertisement exposure is not erased when the user's local Internet cache/cookie storage is cleared on the user's computer (e.g. user device 10 in FIG. 10). The capability of persisting user exposure data (previously maintained on user computers) on a remote networked "survey participant server" addresses the technological problem described in Applicant's Background at paragraphs [0004-06]. Applicant's previously amended claims unequivocally recite an invention addressing the technological challenge of persisting electronically stored data indicating on-line advertisement exposure on an individual networked user device basis. Instead of a "mental process" Applicant's claimed invention is directed to a particular (non-obvious) arrangement of networked computing/communication elements that address the particularized technological problem (set forth in Applicant's Background, pars. [0004-06], encountered by the prior art computer-based on-line advertisement campaign systems) of persisting electronically stored online advertisement exposure over a network comprising a set of particular remotely located nodes to ensure proper classification of user devices arises out of technology (i.e. on-line advertising campaign client/server technologies for administering on-line advertisement campaigns and storing an electronic record of exposure of particular user devices during the course of administering the on-line advertising campaigns). Neither the problem encountered by prior art systems nor Applicant's claimed solution can be properly characterized as being directed to a "mental process" and therefore an unpatentable abstract idea. Applicant's technological problem cannot arise when an advertisement campaign is carried out via "mental processes." Quite to the contrary, the problem addressed by Applicant's claimed invention specifically arises from the fact that the claimed invention is NOT carried out by mental processes. Persisting on-line advertisements does not arise when users are directly queried (e.g. by telephone) by human survey professionals to gauge the effectiveness of an advertisement campaign. The technological problem only arises when on-line advertisement campaign managers rely upon an electronic record of on-line exposure stored on individual user's computer - a problem unequivocally raised in Applicant's Background at paragraphs [0004-06]. For at least this very simple reason, Applicant's claimed invention cannot be directed to a mental process - or any of the other enumerated types of recognized abstract ideas.”  The Examiner respectfully disagrees. As explained in the 101 rejection above, the claims are directed to a mental process using generic computing elements.  There is nothing in the claims that suggest the technical solution that the Applicant is arguing. Therefore, the Examiner is not persuaded.
With regards to the 103 rejection, on page 12, the Applicant states, “Applicant first notes, with extreme disappointment, the current Office action's improper further pursuit of Applicant's narrowed claims after the Decision on Appeal reversed the previous final rejection based on different prior art grounds. Such further search and rendering of NEW grounds under Section 103 requires express authorization from the group director (which was not sought in the current case). Applicant is very disappointed in the Office action's willingness to both: (1) disregard USPTO examination procedure (by conducting a further search without authorization from the Group Director), and (2) apply the inapplicable teachings of Young to Applicant's claimed invention.”  Per MPEP 1217.04, the reopening of prosecution by the Examiner
On pages 12-13, the Applicant argues, “Notably, Young is not even directed to storing a record of on-line advertisement exposure on a particular identified user device. Rather, as described in paragraph [0037] ( cited multiple times in the rejection), Young describes maintaining a record of user interests that are stored at a first server and used to determine the content passed by the first server to the user device. See Young paragraph [0037], last portion. This has absolutely nothing to do with Applicant's claimed method/arrangement for maintaining a record of on-line advertisement exposure of particular identified user devices...Thus, Applicant's claimed invention provides a particular network-based method/arrangement for ensuring persistence of on-line advertisement exposure of particular users. Such record has absolutely no relationship/reliance on any user activity with respect to the identified on-line advertisement exposure.”  The Examiner respectfully disagrees.  Per the abstract of Young, “The disclosed subject matter relates to methods, systems, and computer-usable storage mediums for tracking user behavior across advertising channels on a communications network through the use of cookies associated with persistent identification information for each user.”  Per [0026] of Young, "The present disclosed subject matter includes an improvement over prior art attempts at mapping cookies. In the present disclosed subject matter, cookies are "recycled" and each user is mapped back to an original cookie. One way is to map known persistent ID's, for example an encrypted email address, from a user to the corresponding cookie when an event (e.g., click, conversion, or impression) occurs. The cookie acts as a unique identifier that is tied back to the user's behavior and any known persistent ID of the user, such as the user's email address. This process 
On pages 14-15, the Applicant states, “Young, upon which the Office action primarily relies, describes a system for acquiring/maintaining a record of user activity on a particular identified computer. Young explains "The present disclosed subject matter relates generally to tracking and profiling the behavior of computer users connected to a network, such as the Internet. See Young, "Technical Field" at paragraph [0002]. Young's background further explains the invention is directed to improving user experience by maintaining a record (i.e., cookie) of past user actions "to understand the preferences and behavior of a user and to tailor the web site's content, including advertisements, accordingly." See Young, paragraph [0003].Importantly, in the example specifically referenced in the Office action, Young describes, at paragraph [0037], using such past user information to decide specific content (e.g. advertisements) are downloaded to the user's computers. Thus, Young describes an arrangement where the "first server" Young, at paragraph [0037] specifically suggests/teaches/indicates a scenario that would NOT incorporate Applicant's claimed invention where a tracking tag MUST BE INSERTED in an on-line advertisement block to facilitate generating a record of on-line advertisements to which a user has been exposed. Instead of teaching/suggesting Applicant's claimed invention, Young teaches an arrangement that renders completely unnecessary Applicant's claimed invention - thus teaching away from Applicant's claimed invention.”  The Examiner respectfully disagrees.  There is nothing in Young that suggest that Young could not have a tracking tag in the advertisement block since Young already keeps tracks of cookies which is a tracking tag but does not specifically explain that the cookie is in the advertisement block.  Young generates a record of on-line advertisements to which a user has been exposed.  Furthermore, there is nothing in the claims that would suggest that the survey participant server is not the originator of Young.  Therefore, the Examiner is not persuaded.
On page 15, the applicant states, “Ertugrul, upon which the Office action relies to fill a multitude of admitted gaps in Young regarding Applicant's claimed database element on the server including an identifier of an on-line advertisement (and all claim elements relating thereto), describes storing a record of identified advertisements. However, such teaching does not remedy the basic flaws in Young discussed above with regard to Applicant's specific method/arrangement in which such information is obtained. Rather, Ertugrul' s teaching merely indicates that 
On page 15, the Applicant states, “Bason, upon which the Office action relies to fill a multitude of admitted gaps in Young and Ertugul regarding Applicant's claimed "tracking tag" (and claim elements relating thereto), unequivocally describes XML code executing at the web server - NOT the user device that executes a downloaded on-line advertisement block. As such, adding the disclosure of Bason to the flawed teachings of Young and Ertugrul merely describes an arrangement where the "first server" executes a tracking tag (as opposed to a user's computer) to render on-line advertisement tracking information.”  The Examiner respectfully disagrees.  Per [0031] of Bason, the XML code is executed on the web server OR the user device, “[0031] In addition to identifying the advertisement(s) selected by the Ad Server 100, the XML code 140a (or other code) executing at the web server 160 (or at the client 170 if the XML code is executed in the client browser
On page 16, the Applicant traverses the rejections on the dependent claims but does not provide any arguments to these specific claims except to refer to the reasons given to claims 1, 8, and 15. Therefore, the Examiner is not persuaded.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIE P BRADY/Primary Examiner, Art Unit 3621